FILED
                            NOT FOR PUBLICATION                               FEB 24 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EUGENIA PARIS, aka Jenny Paris,                   No. 07-70799

              Petitioner,                         Agency No. A026-823-395

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2009 **
                              San Francisco, California

Before: SILVERMAN, CLIFTON and M. SMITH, Circuit Judges.

       Eugenia Paris, a citizen of Romania, petitions for review of an order of the

Board of Immigration Appeals, dismissing the appeal of an immigration judge’s

denial of her application for cancellation of removal. The BIA agreed with the IJ

that Paris was statutorily ineligible for cancellation of removal due to her prior

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
convictions for receipt of a stolen vehicle, in violation of California Penal Code

section 496d(a), and for receiving stolen property, in violation of California Penal

Code section 496(a). The BIA also held that Paris’s theft convictions constituted

crimes involving moral turpitude. We have jurisdiction over these issues. See

Vizcarra-Ayala v. Mukasey, 514 F.3d 870, 872 (9th Cir. 2008) (whether an offense

is an aggravated felony for the purposes of the INA is a question of law and

therefore not subject to statutory jurisdictional constraints); Tall v. Mukasey, 517
F.3d 1115, 1118 (9th Cir. 2008) (“[W]e have jurisdiction to determine our

jurisdiction—that is, to determine whether Tall’s convictions qualify as crimes

involving moral turpitude.”).

      Paris argues that her convictions under the two statutes do not constitute

aggravated felonies because both statutes encompass “accessory after the fact”

liabilities. These arguments were considered and rejected in our recent decisions

in Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1061 (9th Cir. 2009) (holding that

a conviction under section 496(a) of the California Penal Code constitutes an

aggravated felony), and Alvarez-Reynaga v. Holder, ___F.3d___, 2010 WL
572737 at *2 (9th Cir. Feb. 19, 2010) (holding that a conviction under section

496d(a) of the California Penal Code constitutes an aggravated felony).




                                           2
      Paris’s due process claims also fail as there are no indications that the IJ

proceedings were fundamentally unfair and that Paris was prejudiced as a result.

See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21 (9th Cir. 2006) (“The BIA’s

decision will be reversed on due process grounds if (1) the proceeding was so

fundamentally unfair that the alien was prevented from reasonably presenting his

case, and (2) the alien demonstrates prejudice, which means that the outcome of the

proceeding may have been affected by the alleged violation.”) (internal quotation

marks and citations omitted).

      PETITION DISMISSED in part and DENIED in part.




                                          3